ON REHEARING.
PER CURIAM.
The inequitable conduct of Mrs. Ferrell (Lewis) in giving a spurious mortgage that contained a false statement that she was a widow gives rise to an equitable lien on her unfettered real property described in the mortgage. Our statute inhibits voluntary alienation of real estate by a married woman without the concurrence of her husband, but does not inhibit an equitable lien arising out of affirmative fraud as here presented. The lien is fastened by operation of law under such circumstances and not by an inefficacious contract of the parties.
Future prejudice that might be visited on appellant as an outgrowth of an equitable lien here pronounced is speculative and not an issue on this appeal.
Clarinda Ward, a nominal appellee, moves this court that the judgment against her for costs of this appeal be vacated and set aside. *30Motion granted. Such costs are taxed against the parties at interest who are appellees in case No. 270.
Opinion extended. Application overruled.
LIVINGSTON, C. J., and GOODWYN, MERRILL and HARWOOD, JJ., concur.
LAWSON and COLEMAN, JJ., concur as to retaxation of costs, and dissent as to the remainder.